                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION



UNITED STATES OF AMERICA

V.                                             CR118-079

MICHAEL HAMILTON




               ORDER ON MOTION FOR LEAVE OF ABSENCE



      Jared T. Williams having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Jared T. Williams be granted leave of

absence for the following periods: January 2, 2019; February 18, 2019 through

February 28, 2019; March 13, 2019 through March 20, 2019; October 2,

2019 through October 7, 2019; November 19, 2019 through November 25,

2019; and December 23,2019 through December 27, 2019.

      This / ?^av of December, 2018.



                                       J. RA    AtrftALL, CMIEF JUDGE
                                       UNITED STATES DISTRICT COURT
                                           THtRN DISTRICT OF GEORGIA
